DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see last paragraph bridging pages 9 and 10 and last paragraph bridging pages 13 and 14 of Remarks, filed 06/30/21, with respect to claims 1, 21, and 22 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 21, and 22 have been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16, 21, and 22
The cited prior art fails to disclose or suggest “one or more organic layers including a light amplification layer composed of an organic semiconductor, which has a sufficient overlap between a distribution of exciton density and an electric field intensity distribution of a resonant optical mode during current injection to emit laser light” in combination with the rest of the limitations as respectively recited in claims 1, 21, and 22 based on the Applicant’s arguments (see last paragraph bridging pages 9 and 10 and last paragraph bridging pages 13 and 14 of 06/30/21 Remarks). In particular, Koyama discloses an edge emitting laser, but the mixed order grating design relied on to disclose the above claimed feature taught by Karnutsch is based on a vertical surface emitting structure; consequently, it would not have been obvious to modify the edge 
Claims 17-20
The cited prior art fails to disclose or suggest “modal gain gm
    PNG
    media_image1.png
    87
    303
    media_image1.png
    Greyscale

wherein σstim is stimulated emission cross section, L is cavity length of a second-order grating region, d is an active film thickness, S(x, y) is exciton density and |E(x, y)| is optical mode intensity” in combination with the rest of the limitations as respectively recited in claims 17-20. In particular, the cited prior art is silent regarding a modal gain as defined in the claimed equation above. Therefore, claims 17, 18, and 20 are allowable over the cited prior art and dependent claim 19 is also allowable as it directly depends on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828